Citation Nr: 0008661	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-50 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability.

2. Entitlement to service connection for sciatic nerve 
injury.

3. Entitlement to service connection for residuals of a left 
knee injury.

4. Entitlement to service connection for a disability of the 
retina of the left eye.

5. Entitlement to service connection for bilateral pes planus 
with bunions and hammertoes.

6. Entitlement to service connection for sterility due to X-
ray exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to February 
1959.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision, which denied the veteran's 
claim for service connection for the disabilities at issue.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. With respect to the claim for service connection for a 
psychiatric disability, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has 
been obtained by the RO.

2. The competent medical evidence establishes that the 
veteran's preexisting psychiatric disability, identified 
as a major depressive and intermittent explosive disorder, 
increased in severity during service. 

3. The service medical records contain no complaints or 
findings concerning the sciatic nerve, the left knee, left 
eye, the genitourinary system, bunions or hammertoes.

4. The spine, musculoskeletal system, eyes and genitourinary 
system were normal on the discharge examination.

5. The veteran had third degree pes planus on the entrance 
and separation examinations.  

6. No competent medical evidence has been submitted to link a 
sciatic nerve injury, first noted many years after 
service, to service.

7. A left knee disability was first shown many years after 
service, and there is no competent medical evidence 
relating it to service.

8. A disability of the retina of the left eye was initially 
demonstrated many years after service, and no competent 
medical evidence has been submitted which shows that it is 
linked to service.

9. Bunions and hammertoes were first documented many years 
after service, and there is no competent medical evidence 
linking these conditions to service.

10. Pes planus, which was present prior to service, did not 
increase in severity during service.

11. There is no competent medical evidence demonstrating 
that the veteran has sterility due to X-ray exposure, 
which is related to service.





CONCLUSIONS OF LAW

1. A psychiatric disability, identified as a major depressive 
and intermittent explosive disorder, was aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.306 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a sciatic 
nerve injury.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of a left knee injury.  38 U.S.C.A. § 5107(a) (West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
disability of the retina of the left eye.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
pes planus with bunions and hammertoes.    38 U.S.C.A. 
§ 5107(a) (West 1991).

6. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for sterility 
due to X-ray exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The following law and regulation apply to both sections of 
this decision.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles, which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

I.  Service Connection for a Psychiatric Disability 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of his psychiatric disability is sufficient to 
conclude that his claim is well grounded.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Factual background

The service medical records, including the entrance and 
discharge examinations, are negative for complaints or 
findings pertaining to a psychiatric disability.  On the 
separation examination in February 1959, a psychiatric 
evaluation was normal.  Of record are disciplinary actions 
taken against the veteran in service.

Private medical records show that the veteran was seen in 
July 1990.  It was noted that he was on medication and had 
fewer episodes of rage.  In September 1990, it was reported 
that he had not experienced any additional rage episodes.  
The assessment was intermittent explosive disorder.  

In September 1994, the veteran completed a medical history 
form and related that he had received psychiatric care.

The veteran was seen in a Department of Veterans Affairs (VA) 
mental health clinic in May 1997 and related that he had had 
problems with anger and rage most of his life.  He indicated 
that it became uncontrollable around 1983.  He stated that he 
had a long history of fighting since childhood.  He also 
complained of depression and reported that he had been on 
medication since 1983.  Following a mental status evaluation, 
the diagnoses were major depression vs. dysthymia and anti-
social personality disorder.  

In a statement dated February 1999, a VA physician reported 
that he had followed the veteran in the mood disorders clinic 
since May 1997, and that he was being treated for major 
depressive disorder accompanied by periods of severe anger 
and irritability that frequently resulted in violent and 
assaultive behavior.  The physician indicated that the 
veteran had apparently suffered with this profoundly 
irritable, angry and hostile temperament since he was a youth 
and that he had received disciplinary action in service 
because of his disposition, which could be considered a 
neuropsychiatric disability.  Based on conversations with the 
veteran, the physician concluded that the condition was 
probably present before the veteran entered service and was 
definitely present in service.  He would support the 
conclusion that the veteran's psychiatric disorder was 
aggravated by the stress of service.

The veteran was afforded a psychiatric examination by the VA 
in March 1999.  The examiner noted that he reviewed the 
claims folder.  The veteran stated that he had trouble with 
moodiness, depression and rage with violent acting out since 
childhood.  He related that these problems were first 
apparent to him around the age of twelve or thirteen.  He 
began to get in trouble for violent behaviors at the age of 
thirteen.  He noted that he was involved in many fights in 
high school, as well as other difficulties, including 
breaking into school and vandalizing property.  He reported 
that there was much racial strife in service, and that he 
threatened several people.  Following a mental status 
evaluation, the diagnoses were major depressive disorder and 
intermittent explosive disorder.  It was indicated that each 
of these disorders had existed prior to service.  The 
examiner noted that no personality disorder was presently 
diagnosed.  He added that a review of the record demonstrated 
the presence of a severe depressive disorder and a severe 
impulse control disorder that were clearly present since 
childhood.  The available history, as provided by the veteran 
did not demonstrate that any significant service aggravation 
occurred.  

Analysis 

Although the service medical records fail to mention any 
complaints involving a psychiatric disability, the veteran's 
testimony at a hearing before the undersigned and the medical 
conclusions following the recent VA psychiatric examination 
establish that the veteran had a psychiatric disability prior 
to service.  The question in this case, therefore, is whether 
the preexisting psychiatric disability increased in severity 
during service.  In this regard, the only medical opinions of 
record confirm that it did.  The Board points out that a VA 
physician wrote in a letter in February 1999 that he had been 
treating the veteran for nearly two years, and it was his 
opinion that the veteran's psychiatric disability was present 
prior to and during service, and was aggravated in service.  
Similarly, the Board notes that the veteran was recently 
examined by the VA.  Following that examination, the examiner 
commented that the veteran's psychiatric disability was 
present prior to service, and concluded that there was no 
"significant" aggravation in service.  The use of this 
phrase clearly suggests that there was, indeed, some 
aggravation of the psychiatric disability in service.  In the 
absence of any clinical evidence that the increase in 
severity was due to the natural progress of the condition, 
the Board concludes that the veteran's preexisting 
psychiatric disability increased in severity in service.  
There is no competent medical evidence to the contrary.  
Accordingly, the Board finds that service connection for a 
psychiatric disability, identified as a major depressive and 
intermittent explosive disorder, based on aggravation is 
warranted.


II.  Service Connection for a Sciatic 
Nerve Injury; Residuals of a Left Knee 
Injury; a Disability of the Retina of the 
Left Eye; Bilateral Pes Planus With 
Bunions and Hammertoes; and Sterility Due 
to X-Ray Exposure 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a claim must be 
accompanied by evidence.  As will be explained below, the 
veteran has not submitted competent evidence to support his 
claims for service connection.  Thus, the Board finds that 
his claims are not well grounded.  Accordingly, there is no 
duty to assist him in the development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

No pertinent abnormalities were reported on the enlistment 
examination in June 1955.  Two days later, on a service 
medical records with a stamp stating "physical examination 
upon reporting aboard for recruit training" in July 1955, 
"pes planus 3" was noted.  It was not considered 
disqualifying.  On the separation examination in February 
1959, the feet were evaluated as abnormal.  Pes planus, 3rd 
degree, was noted.  Clinical evaluations of the eyes, 
musculoskeletal system, and spine were normal.  No 
genitourinary abnormality was noted.  Distant vision was 
20/20 in the left eye.

Statements dated in June, July and October 1973 were received 
from a private physician.  In the first letter, the doctor 
indicated that he had seen the veteran in June 1973, at which 
time he reported that, three months earlier, he had sustained 
an injury at work which resulted in an injury to the left 
knee.  The examination findings included tenderness, 
limitation of motion and muscle guarding.  The examiner noted 
in July 1973 that he believed the veteran had a torn lateral 
meniscus, and that surgery was indicated.  The physician 
reported in the October 1973 letter that the veteran had 
undergone surgery in August and that a torn meniscus was 
excised.

VA outpatient treatment records show that in December 1998, 
the veteran complained of left knee pain.  It was noted that 
he probably had osteoarthritic pain seen on X-ray.  

In June 1992, a private physician reported that he examined 
the veteran that month.  The veteran related that he had been 
injured one month earlier when he fell to the ground and 
struck his buttock region.  He had experienced severe back 
pain as well as spasms and left leg radicular pain extending 
to the ankle and the grate toe.  A review of scans and 
lumbosacral strain X-rays demonstrateed an L5-S1 
spondylolisthesis along with L5-S1 foraminal compression.  

A private physician saw the veteran later in June 1992 for 
complaints not involving the back.  It was noted that he was 
status post two back surgeries, in 1986 and 1988.

The veteran was examined by a private physician in March 
1995.  It was indicated that the veteran had undergone three 
surgeries on his back for a herniated disc and fusion. 

Private medical records show that the veteran was seen in 
March 1990 for complaints of blurry vision.  A history of an 
injury to the left eye when he was hit by a high heel shoe in 
1970 was reported.  Following an examination, the impression 
was glaucoma of the left eye.  Additional private medical 
records reflect treatment for left eye complaints from 1990 
to 1993.  He was seen for post-op follow-up in January 1993.  

A private physician reported in July 1994 that the veteran 
had a previous retinal detachment repaired, and it failed.  
He subsequently underwent pars plana vitrectomy which also 
failed.  There was a history of previous cataract extraction 
in the left eye and that he had had poor vision in that eye 
for some time.  It was indicated that the veteran alluded to 
a history of boxing and multiple traumatic episodes in that 
left eye.  It was noted that the veteran had a recurrent 
retinal detachment with proliferative vitreoretinopathy in 
the left eye.  

Private medical records reveal that the veteran was seen in 
June 1992 for contractures of the toes.  It was indicated 
that he had enlarged metatarsal heads for years.  The 
assessments were bilateral bunions and hammertoes.  An X-ray 
of the feet later that month revealed bilateral bunions, pes 
planus and degenerative changes.  When seen by a private 
physician in March 1995, it was reported that the veteran was 
status post surgery for bunions.  An October 1995 operation 
report shows that the veteran underwent arthroplasties of the 
right second, fourth and fifth digits. It was noted that he 
had presented with pain of the right foot for three years.  
Self-treatment and conservative treatment had been rendered.  
A pathology report dated October 1995 reveals hammertoes of 
the left foot.  In February 1996, the veteran underwent an 
arthroplasty of the left second digit.  It was indicated that 
he had experienced pain of the left second toe for months.  
Some years earlier, he had bilateral bunionectomies.  

VA outpatient treatment records show that the veteran was 
seen in March 1996 and related that he had had epididymitis 
since service and that he had been diagnosed with sterility 
twelve years earlier.  In October, the veteran related that 
he had been told by a private physician that epididymitis was 
caused by overexposure to X-rays.  

The veteran was seen in a VA mental health clinic in May 
1997.  It was noted that he had seven living children.  

In a statement dated June 1997, a private physician reported 
that the veteran had multiple exposures to radiation without 
protection in service and that, therefore, he had infertility 
problems.  

By letter dated September 1998, the RO contacted the Naval 
Dosimetry Center and requested information concerning the 
veteran's occupational exposure to radiation in service.  

In a response dated October 1998, the Naval Dosimetry Center 
reported that it maintained a computer registry of all Navy 
and Marine Corps personnel occupational exposure to ionizing 
radiation since 1947.  Following a search of the database, no 
records were found concerning the veteran.  

Following a request for information from the VA, the veteran  
provided information concerning his alleged exposure to 
radiation in service.  The veteran stated that he was a 
dental technician and administered many dental X-rays without 
any protection.  He asserted that he had an infection of the 
right testis and sterility due to the exposure.  



Analysis 

A review of the record shows no complaints or findings 
pertaining to the left knee, sciatic nerve, left eye or 
sterility.  In addition, the Board points out that third 
degree pes planus was noted at the time of the veteran's 
entrance examination and again on his separation from 
service.  The spine, musculoskeletal system, eyes and 
genitourinary system were all clinically normal on the 
discharge examination in February 1959.  

When the veteran was seen for left knee complaints in June 
1973, he referred to an injury which occurred three months 
earlier.  He had a torn medial meniscus.  

With respect to the back, the Board points out that the first 
indication of any back problem was in June 1972 when the 
veteran sought treatment following an injury which occurred 
the previous month.  

Private medical records reflect that the veteran had 
complaints concerning the left eye in 1990, at which time he 
referred to an injury in 1970.  The Board notes that he 
underwent surgery for retinal detachment many years after 
service.  

The Board also points out that bunions and hammertoes were 
first shown many years after service. 

With respect to each of these claims, the Board points out 
that there was no indication in service of treatment for any 
complaints involving the back, left knee, left eye, bunions 
or hammertoes.  Indeed, the initial clinical evidence of 
treatment was many years after service.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
veteran's lay assertions to the effect that he has a 
disabilities which are related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  No competent medical evidence has been 
submitted to substantiate the veteran's allegations that he 
has a sciatic nerve injury, left knee and left eye 
disabilities, or bunions or hammertoes which are related to 
service.  

With respect to the claim for service connection for pes 
planus, the Board concedes that the veteran had pes planus 
prior to service.  It was indicated that pes planus was of 
the third degree.  Although it was also noted on the 
discharge examination, it was again said to be third degree 
pes planus.  It is significant to observe that the veteran 
did not complain of pes planus in service.  The Court has 
held that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, there is no 
clinical evidence of any flare-ups during service.  Thus, 
there is no clinical evidence in the record to support a 
conclusion that pes planus increased in severity in service.  

Finally, the veteran argues that sterility is the result of 
exposure to X-rays from his duties as a dental technician in 
service.  The Board acknowledges that a private physician 
opined that the veteran was exposed to radiation in service 
and that this resulted in infertility problems.  The fact 
remains, however, that this opinion was predicated on the 
history reported by the veteran.  Despite the veteran's 
allegations to the effect that he was exposed to radiation in 
service, the Board emphasizes that the RO's attempt to verify 
the exposure was unsuccessful.  As noted above, the Naval 
Dosimetry Center specifically stated that it maintained the 
appropriate records and that a search did not find records 
pertaining to the veteran.  The Court has held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement."  
This is true since "a bare transcription of a lay history is 
not transformed into 'competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, any 
conclusion based on the veteran's history is invalid.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the diagnoses.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  In this case, therefore, there is 
no competent evidence demonstrating that the veteran was, in 
fact, exposed to radiation during service.  The Board 
concludes, accordingly, that the claim for service connection 
for sterility due to X-ray exposure is not well grounded.  


ORDER

Service connection for a psychiatric disability, identified 
as a major depressive and intermittent explosive disorder, is 
granted.

Service connection for a sciatic nerve injury, residuals of a 
left knee injury, a disability of the retina of the left eye, 
bilateral pes planus with bunions and hammertoes and 
sterility due to X-ray exposure is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


